Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1, 7 and 11 recite (i) about 10% to about 75% (by total weight of the controlled release matrix) of a gelling agent which forms a gel upon exposure to gastrointestinal fluid; which is indefinite because it is unclear if applicants construe the limitations in the parenthesis to be a part of the claim. Further, if the limitation in the parenthesis is not intended to be a part of the claim, then it is unclear as to what “%” refers to. Claims 2-6 are dependent upon claim 1, claims 8-10 are dependent upon claim 7 and 12-20 are dependent upon claim 11 and hence rejected under this section.
Instant claim 11 recites “a protein derived material” as controlled release materials, which includes multitudes of compounds or substances. While the term protein or proteinaceous materials are well known in the art and requires no definition or description by applicants, the meets and bounds of structure or characteristics of the compounds or substances that constitute “protein derived material” and can suitably employed as a controlled release matrix is not clear from the claims or from the specification as filed. The specification discloses no more than “a protein derived material”. Accordingly, the term is indefinite. Claims 12-18 and 20 are dependent on 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9820982. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims as well as the patented claims are directed to oxymorphone composition with the drug being sole active agent in a controlled release matrix. Both claim sets recite the same amount of oxymorphone i.e., 5 mg to 80 mg. The patented claims recite the same gelling agents, fillers, cationic crosslinking agents and diluents that are claimed in the instant claims. Even though the patented claims do not recite the instant claimed in vitro release rates at different time intervals and pharmacokinetic parameters of the instant claims, claim 26 of the patent teaches gelling agent up to 99%, which includes the claimed amounts of 10-75%, and further teaches amounts of cationic crosslinking agents and diluents that fall within the claimed ranges. Patented composition also recite a release rate to provide an adequate blood plasma level of oxymorphone over at least 12 hours to provide sustained relief.  Further, both sets of claims recite the same AUC and Cmax of blood plasma levels of 6-OH oxymorphone. Thus, it is implicit that the composition of the patented claims inherently possesses the instant in vitro release rates.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8309122. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims as well as the patented claims are directed to oxymorphone composition with the drug being sole active agent in a controlled release matrix. The patented claims recite the same gelling agents, fillers, cationic crosslinking agents and diluents that are also claimed in the instant claims. Patented claims also recite the instant claimed amount of 5 mg to 80 mg. Even though the patented claims do not recite the instant claimed in vitro release rates at different time intervals and pharmacokinetic parameters of the instant claims, claim 17 of the patent teaches gelling agent up to 99%, which includes the claimed amounts of 10-75%, and further teaches amounts of cationic crosslinking agents and diluents that fall within the claimed ranges. Thus, it is implicit that the composition of the patented claims inherently possesses the instant in vitro release rates.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8329216. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and the patented claims are directed to oxymorphone containing oral controlled release formulation, wherein the composition comprises controlled release materials i.e., gelling agents such as gums, diluents and crosslinking agents. Patented claims also recite the instant claimed amount of 5 mg to 80 mg. Patented claims recite the same amount of oxymorphone as well the in vitro release rates and pharmacokinetic parameters that are also claimed in the instant application. Further, the dependent claims of the said patent  (claim 22-23) also teaches in vitro release rates of oxymorphone that meet the claimed release rates and hence the patented claims anticipate instant claims.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7276250. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same gelling agents, fillers, cationic crosslinking agents and diluents that are also claimed in the instant claims. Even though the patented claims do not recite the instant claimed in vitro release rates at different time intervals, the patent claims recites different amounts of gelling agents, cationic crosslinking agents and diluents that fall within the claimed amounts. Thus, it is implicit that the composition of the patented claims inherently possesses the instant in vitro release rates.


Conclusion

8.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The following references have been previously relied upon by the examiner in parent applications. However, in light of the prosecution history in related applications
11/680432 (now US Patent 8,309,122), 10/190192 (US 9820982), 11/427438 (US Patent No. 8329216) and 12/426112, the following references have not been applied to the pending claims.
   US Patent 5,047,248 Calanchi et al.
   US Patent 5,266,331 Oshlack et al.
   US Patent 5,128,143 Baichwal et al.
   US Patent 6,093,420 Baichwal 7-2000
   WO 01/08661 Maloney
  Cone et al. OXYMORPHONE METABOLISM AND URINARY EXCRETION IN HUMAN, RAT, GUINEA PIG, RABBIT AND DOG. Drug metabolism and disposition, vol. 11, No. 5, pages 446-450. 1983



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611